DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nampy (2017/0225764).
	With respect to claim 1, Nampy teaches a flow path duct system (defined by interior of gas turbine housing including acoustic panel Figures 1-17, #20, [0002]-[0005], [0041]) for a propulsion system of an aircraft, the flow path duct system comprising: a base (22) defining a flow surface, wherein the base (22) has an internal surface (surface of #22 facing away from core layer #26) and an external surface (surface of #22 facing core layer #26), wherein a plurality of perforations (30) are formed through the base (22) between the internal surface and the external surface; a plurality of supports (defined by walls #36/50 of core #26) defining a plurality of cavities (42), wherein the plurality of supports (26/36/50) extend outwardly from the external surface (surface of #22 facing core layer #26) of the of the base (22), and wherein one or more of the plurality of cavities (42) are in fluid communication with one or more of the plurality of perforations (30); and a backing surface (24) secured to the plurality of supports (26/36/50), wherein the plurality of supports (26/36/50) are disposed between the base (22) and the backing surface (24), and wherein the one or more of the plurality of cavities (42) are in fluid communication with an internal volume (volume within gas turbine housing flow duct, delimited by internal surface of #22 - [0002]-[0005]) defined by the internal surface (surface of #22 facing away from core layer #26) of the base (22) through the one or more of the plurality of perforations (30).  
	With respect to claim 2, Nampy teaches wherein the base (22), the plurality of supports (26/36/50), and the backing surface (24) are integrally formed together as a monolithic, load- bearing structure ([0043]).  
	With respect to claim 3, Nampy teaches wherein the base (22), the plurality of supports (26/36/50), and the backing surface (24) are additively manufactured together ([0043]).  
	With respect to claim 4, Nampy teaches wherein each of the plurality of cavities (42) is in fluid communication with at least one of the plurality of perforations (30).  
	With respect to claim 5, Nampy teaches wherein the plurality of cavities (42) and the plurality of perforations (30) cooperate to provide a plurality of Helmholtz resonators.  Although Nampy does not specify that the resonance cavities #42 and perforations #30 form Helmholtz resonators, it is noted that the this type of honeycomb panel sandwiched between a perforate layer and imperforate layer for use in aircraft nacelles and other gas flow duct noise attenuation applications is a well-known and commonly used Helmholtz resonator design, and will function as a Helmholtz resonator in the same way as Applicant’s device.
	With respect to claim 7, Nampy teaches wherein the plurality of perforations (30) are rounded.  
	With respect to claim 12, Nampy teaches a method of forming a flow path duct system (defined by interior of gas turbine housing including acoustic panel Figures 1-17, #20, [0002]-[0005], [0041]) for a propulsion system of an aircraft, the method comprising: forming a plurality of perforations (30) through a base (22) defining a flow surface between an internal surface (surface of #22 facing away from core layer #26) and an external surface (surface of #22 facing core layer #26); extending a plurality of supports (defined by walls #36/50 of core #26) defining a plurality of cavities (42) from the external surface of the of the base (22); fluidly coupling one or more of the plurality of cavities (42) with one or more of the plurality of perforations (30), wherein said fluidly coupling comprises fluidly coupling the one or more of the plurality of cavities (42) with an internal volume (volume within gas turbine housing flow duct, delimited by internal surface of #22 - [0002]-[0005]) defined by the internal surface (surface of #22 facing away from core layer #26) of the base (22) through the one or more of the plurality of perforations (30); and securing a backing surface (24) to the plurality of supports (26/36/50), wherein said securing comprises disposing the plurality of supports (26/36/50) between the base (22) and the backing surface (24).  
	With respect to claim 13, Nampy teaches further comprising integrally forming the base (22), the plurality of supports (26/36/50), and the backing surface (24) together as a monolithic, load-bearing structure ([0043]).  
	With respect to claim 14, Nampy teaches wherein said integrally forming comprises additively manufacturing the base (22), the plurality of supports (26/36/50), and the backing surface (24) together ([0043]). 
	With respect to claim 15, Nampy teaches wherein said fluidly coupling comprises fluidly coupling each of the plurality of cavities (42) with at least one of the plurality of perforations (30).  
	With respect to claim 18, Nampy teaches an aircraft ([0041]) comprising: a propulsion system including a flow path duct system (defined by interior of gas turbine housing including acoustic panel Figures 1-17, #20, [0002]-[0005], [0041]), the flow path duct system comprising: a base (22) defining a flow surface, wherein the base (22) has an internal surface (surface of #22 facing away from core layer #26) and an external surface (surface of #22 facing core layer #26), wherein a plurality of perforations (30) are formed through the base (22) between the internal surface and the external surface; a plurality of supports (defined by walls #36/50 of core #26) defining a plurality of cavities (42), wherein the plurality of supports (26/36/50) extend outwardly from the external surface (surface of #22 facing core layer #26) of the of the base (22), and wherein each of the plurality of cavities (42) is in fluid communication with at least one of the plurality of perforations (30); and a backing surface (24) secured to the plurality of supports (26/36/50), wherein the plurality of supports (26/36/50) are disposed between the base (22) and the backing surface (24), and wherein the plurality of cavities (42) are in fluid communication with an internal volume (volume within gas turbine housing flow duct, delimited by internal surface of #22 - [0002]-[0005]) defined by the internal surface (surface of #22 facing away from core layer #26)  of the base (22) through the plurality of perforations (30).  
	With respect to claim 19, Nampy teaches wherein the base (22), the plurality of supports (26/36/50), and the backing surface (24) are additively manufactured together as a monolithic, load-bearing structure ([0043]).  
Claims 1, 4-10, 12, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (7,540,354).
	With respect to claim 1, Morin teaches a flow path duct system (Figure 1) for a propulsion system (10) of an aircraft, the flow path duct system comprising: a base (Figures 2-3, #28) defining a flow surface, wherein the base (28) has an internal surface (38) and an external surface (surface of #28 opposite surface #38), wherein a plurality of perforations (32) are formed through the base (22) between the internal surface and the external surface; a plurality of supports (defined by walls of cellular structure #26) defining a plurality of cavities (30), wherein the plurality of supports (26) extend outwardly from the external surface (surface of #28 opposite surface #38) of the of the base (28), and wherein one or more of the plurality of cavities (30) are in fluid communication with one or more of the plurality of perforations (32); and a backing surface (24) secured to the plurality of supports (26), wherein the plurality of supports (26) are disposed between the base (28) and the backing surface (24), and wherein the one or more of the plurality of cavities (30) are in fluid communication with an internal volume (internal volume of nacelle #18 flow path) defined by the internal surface (38) of the base (28) through the one or more of the plurality of perforations (32).  
	With respect to claim 4, Morin teaches wherein each of the plurality of cavities (30) is in fluid communication with at least one of the plurality of perforations (32).  
	With respect to claim 5, Morin teaches wherein the plurality of cavities (30) and the plurality of perforations (32) cooperate to provide a plurality of Helmholtz resonators.  Although Morin does not specify that the resonance cavities #30 and perforations #32 form Helmholtz resonators, it is noted that the this type of honeycomb panel sandwiched between a perforate layer and imperforate layer for use in aircraft nacelles and other gas flow duct noise attenuation applications is a well-known and commonly used Helmholtz resonator design, and will function as a Helmholtz resonator in the same way as Applicant’s device.
	With respect to claim 6, Morin teaches wherein the plurality of cavities (30) are shaped as one or more of triangles, diamonds, circles, or hexagons.  
	With respect to claim 7, Morin teaches wherein the plurality of perforations (32) are rounded.  
	With respect to claim 8, Morin teaches wherein the plurality of perforations (32) define a flow surface porosity within the base (28) that ranges from 20% to 4% (See Figure 4, Col. 5, Lines 43-63).  
	With respect to claim 9, Morin teaches wherein a depth of the plurality of cavities (30) is the same.  
	With respect to claim 10, Morin teaches wherein a depth of at least two of the plurality of cavities (30) is different (See Figure 1, the downstream most panel #22 surrounding turbine module #16, showing at least two cavities having different depths as claimed).  
	With respect to claim 12, Morin teaches a method of forming a flow path duct (Figure 1) system for a propulsion system (10) of an aircraft, the method comprising: forming a plurality of perforations (Figures 2-3, #32) through a base (28) defining a flow surface between an internal surface (38) and an external surface (surface of #28 opposite surface #38); extending a plurality of supports (defined by walls of cellular structure #26) defining a plurality of cavities (30) from the external surface of the of the base (28); fluidly coupling one or more of the plurality of cavities (30) with one or more of the plurality of perforations (32), wherein said fluidly coupling comprises fluidly coupling the one or more of the plurality of cavities (30) with an internal volume (internal volume of nacelle #18 flow path) defined by the internal surface (38) of the base through the one or more of the plurality of perforations (32); and securing a backing surface (24) to the plurality of supports (26), wherein said securing comprises disposing the plurality of supports (26) between the base (28) and the backing surface (28).  
	With respect to claim 15, Morin teaches wherein said fluidly coupling comprises fluidly coupling each of the plurality of cavities (30) with at least one of the plurality of perforations (32).  
	With respect to claim 16, Morin teaches wherein said forming comprises forming the plurality of perforations (32) to define a flow surface porosity within the base (28) that ranges from 20% to 4% (See Figure 4, Col. 5, Lines 43-63).
	With respect to claim 18, Morin teaches an aircraft (note Figure 1 shows an aircraft propulsion system #10) comprising: a propulsion system (10) including a flow path duct system, the flow path duct system comprising: a base (Figures 2-3, #28) defining a flow surface, wherein the base (28) has an internal surface (38) and an external surface (surface of #28 opposite surface #38), wherein a plurality of perforations (32) are formed through the base (22) between the internal surface and the external surface; a plurality of supports (defined by walls of cellular structure #26) defining a plurality of cavities (30), wherein the plurality of supports (26) extend outwardly from the external surface (surface of #28 opposite surface #38) of the of the base (28), and wherein each of the plurality of cavities (30) are in fluid communication with at least one of the plurality of perforations (32); and a backing surface (24) secured to the plurality of supports (26), wherein the plurality of supports (26) are disposed between the base (28) and the backing surface (24), and wherein the plurality of cavities (30) are in fluid communication with an internal volume (internal volume of nacelle #18 flow path) defined by the internal surface (38) of the base (28) through the plurality of perforations (32).  
	With respect to claim 20, Morin teaches wherein the plurality of perforations (32) define a flow surface porosity within the base (28) that ranges from 20% to 4% (See Figure 4, Col. 5, Lines 43-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nampy (2017/0225764) in view of Martin (2015/0122905).
	With respect to claims 11 and 17, Nampy is relied upon for the reasons and disclosures set forth above.  Nampy further teaches inherently forming the flow path duct system (defined by interior of gas turbine housing including acoustic panel Figures 1-17, #20, [0002]-[0005], [0041]) as one or both of an inlet or an outlet nozzle having obvious, but unspecified nozzle shapes/dimensions.  
	Nampy fails to teach forming the flow path duct system as one or both of an inlet or an outlet nozzle having a high aspect ratio.  
	Martin teaches forming an aircraft outlet nozzle as a variable area convergent/divergent nozzle which can be formed into a number of nozzle shapes including one of a high aspect ratio (Figure 6, [0044], [0058]) so as to provide an increased area ratio (exit area/jet area), which results in more efficient nozzle operation, which allows more efficient engine performance with increased engine thrust, increased fuel efficiency and reduced actuator loads required to articulate the nozzle system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nampy, with the apparatus of Martin so as to provide a variable are outlet nozzle capable of forming a number of nozzle shapes, including a high aspect ratio, which allows more efficient engine performance with increased engine thrust and increased fuel efficiency.
	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (7,540,354) in view of Martin (2015/0122905).
	With respect to claims 11 and 17, Morin is relied upon for the reasons and disclosures set forth above.  Morin further teaches inherently forming the flow path duct system (Figure 1, #10]) as one or both of an inlet or an outlet nozzle (nozzles clearly seen at respective upstream/downstream ends of propulsion system #10) having obvious, but unspecified nozzle shapes/dimensions.  
	Morin fails to teach forming the flow path duct system as one or both of an inlet or an outlet nozzle having a high aspect ratio.  
	Martin teaches forming an aircraft outlet nozzle as a variable area convergent/divergent nozzle which can be formed into a number of nozzle shapes including one of a high aspect ratio (Figure 6, [0044], [0058]) so as to provide an increased area ratio (exit area/jet area), which results in more efficient nozzle operation, which allows more efficient engine performance with increased engine thrust, increased fuel efficiency and reduced actuator loads required to articulate the nozzle system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Morin, with the apparatus of Martin so as to provide a variable are outlet nozzle capable of forming a number of nozzle shapes, including a high aspect ratio, which allows more efficient engine performance with increased engine thrust and increased fuel efficiency.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to propulsion floe path duct systems and methods are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY A LUKS/Primary Examiner, Art Unit 2837